DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 27-41 are pending in the instant application. Claims 27-41 are allowed.
	It is noted that withdrawn claims 38-41 have been rejoined and searched and examined in their entirety. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on May 23, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 103 rejection, Applicant argues “Nofal simply teaches the synthesis of particular test compounds and doses of such test compounds in mg/kg body weight for oral administration. There is nothing in either Nofal or Remington that states that the compounds are combined with at least one pharmaceutically acceptable excipient forming a pharmaceutical composition as claimed. Accordingly, since neither Nofal nor Remington disclose a pharmaceutical composition comprising a compound and
at least one pharmaceutically acceptable excipient as claimed, or a pharmaceutical kit
comprising, inter alia, such a pharmaceutical composition, neither Nofal nor Remington either alone or in combination make obvious the pending claims.” This argument is found to be fully persuasive and the rejection and claim objections have been withdrawn. 


REASONS FOR ALLOWANCE
The pharmaceutical compositions, pharmaceutical kits thereof and methods of using a pharmaceutical composition of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds having the chemical structure disclosed in the claims (e.g., at least one of R3, R4, and R7 is selected from C1-C12 alkyl substituted with halogen, C1-C12 alkoxy substituted with halogen, and imidazole, or at least three of R3 - R7 are independently halogen or C1-C12 alkoxy). The prior art does not disclose a pharmaceutical composition which fits within the scope of those of the instant claims nor does it disclose an obvious variant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626